Exhibit 10.1

 

A JIA INNOGROUP HOLDINGS, LTD.

 

MINUTES OF MEETING OF THE BOARD OF DIRECTORS

 

Date: Oct 20, 2020

 

Venue: Room 1001, 10/F.，Grandmark, No. 10 Granville Road, Tsim Sha Tsui,
Kowloon.

 

Present: Please refer to the attached attendance sheet.

 

1.

CHAIRMAN

 

 

 

Mr. Yip, Kwok Fai presided as chairman (the “Chairman”) of the meeting (the
“Meeting”)and acted as the Chairman throughout the Meeting.

 

 

2.

NOTICE AND QUORUM

 

 

 

The Chairman noted that the notice of the Meeting had been duly given to all the
Directors in accordance with the articles of association of the Company (the
"Articles") and that a quorum was present and remained present throughout the
Meeting.

 

 

3.

DECLARATION OF INTEREST

 

 

 

The Directors declared their interests (if any) in relation to the transactions
contemplated herein pursuant to the Articles.

 

 

4.

JOINT VENTURE AGREEMENT BETWEEN SPLENDOR RADIANT LIMITED AND MR. NGAN TSZ MAN
(“MR. NGAN”)

 

 

 

A draft joint venture agreement between Spendor Radiant Limited and Mr. Ngan
pertaining to setup of a joint venture company, namely AJIA Corporation Systems
Architecture Solution Limited 愛家系統架構發展有限公司 was tabled before the meeting and it
was resolved that:

 

 

 

A. The draft agreement was approved by the Board;

 

B. Mr. Yip was hereby approved by the Board to sign on this agreement and the
subsequent revision or amendment of the agreements, if any, on behalf of the
Company.

 

 

5.

MEMORANDUM OF UNDERSTANDING (“MOU”) BETWEEN AJIA CORPORATION SYSTEMS
ARCHITECTURE SOLUTION LIMITED (“AJIA CORP”) AND UNION PATRON LIMITED (“UPL”)

 

 

 

As approved by the Board’s resolution on September 16, 2020, a draft MOU
agreement between AJIA and UPL was tabled before the meeting and it was resolved
that: -

 

 

 

A. The draft agreement was approved by the Board;

 

B. Mr. Yip was hereby approved by the Board to sign on this agreement and the
subsequent revision or amendment of the agreements, if any, on behalf of the
Company.

 

  1



 

 

6, There is no other business and the meeting concluded at 13:00pm of Oct 20,
2020.

 

/s/ WAN Yin Ling

 

 

Prepared by: Ms WAN Yin Ling

 

Approved oy: Mr. Yip Kwok Fai

 

  2



 

 

Appendix 1

 

AJIA VNNOGROUP HOLDINGS, LTD

 

ATTANDENCE UST FOR THE MEETING OF THE BOARD OF DIRECTORS

 

DATE:

 

Executive Director:

 

Signatory

 

 

 

 

 

Mr.Zhi Qiang LIANG

 

/s/ Zhi Qiang LIANG

 

 

 

 

 

Ms. Yin Ling WAN

 

/s/ Yin Ling WAN

 

 

 

 

 

Mr. KwokFai YIP

 

/s/ KwokFai YIP

 

 

 

 

 

Non-executive director:

 

 

 

 

 

 

 

MR Hung Hln Samuel LEUNG

 

/s/ Hung Hln Samuel LEUNG

 

 

 

 

 

Officers and other participants:

 

 

 

 

 

 

 

Chief Financial Officer: Mr. Wai Hing LAI

 

/s/ Wai Hing LAI

 

 

  3

 